DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 21-45 are directed to an abstract idea of organizing human activity. In addition, the claims are directed to performing a mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine which is statutory category of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Claim 21, recites a game management system for managing a plurality of casino games played don a first gaming table and a second gaming table of a casino facility, the management system:
a management control device, wherein the management control device is configured to: 
determine a respective bet amount for each of a plurality of player positions of the first gaming table based on positions, types, and numbers of bet gaming tokens; 
determine a number of players participating in one of the casino games played on the first gaming table; and 
determine a recommended value of a minimum bet amount for the second gaming table based on information on the determined respective bet amounts and/or the determined number of players participating at the first gaming table.
The underlined limitations recite an abstract idea of organizing human activity. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recite a management of a plurality of gaming tables which is a management of a social activity and therefore an organization of human activity.
In addition, the underlined limitations of, determining bet amounts for each plurality of player positions, types and number of bet gaming tokens, determining a number of players playing on the gaming table and determining a recommended value of a minimum bet amount for the second gaming table based on information on the determined respective bet amounts and/or the determined number of players participating at the first gaming table is a mental process. These steps are steps of observing and evaluating that can be performed in the human mind. Therefore, the claims recite an abstract idea of performing a mental process.
Furthermore, dependent claims 22-45 recite limitations of how gaming table is managed and making determinations about the gaming table for managing the game. Dependent claims also recite an abstract idea of organizing human activity and performing a mental process.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 2-45 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 2-45 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. As indicated in Applicant’s specification (paragraph 128), “The management control device 50 is configured of a general-purpose computer.”  The computer is used to implement the abstract idea in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claim recites the additional element of a management control device. As indicated in Applicant’s specification (paragraph 128), “The management control device 50 is configured of a general-purpose computer”, which executes a computer program. The management control device is a general-purpose computer and therefore well-known routine and conventional. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

	Dependent claims 22-45, are directed to making determinations for a table, how the determinations are made, recording information and managing the gaming table. These limitations recite the abstract idea of managing a game and performing a mental process. The steps of making determinations are merely generic or insignificant extra solution activity as discussed above.
	It is noted claim 29 recite additional limitation of a player identification unit to obtain identifications of players. The limitation of a player identification unit to obtain identifications of players is claimed in a generic manner and recite a step of data collecting which is well-understood, routine, convention, or insignificant extra solution activity as indicated by the court (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) ).
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 30 recites the limitation "the gaming table" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
More specifically, it is not clear “the gaming table” refers to the first gaming table or the second gaming table, The, claim recites, “increase the recommended value of the minimum bet amount when at least a threshold percentage of the players bet an amount equal to or more than a predefined ratio with respect to the minimum bet amount previously set for the gaming table” According to claim 21, the first minimum bet amount refers to the second gaming table and the players bet amount refers the first gaming table. Therefore, it is not clear what the minimum bet amount previously set for the gaming table refers to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 30, 33-45 are rejected under 35 U.S.C. 103 as being unpatentable over George (US 2015/0199872) in view of Gururajan’007 (US 2011/0118007).

21. George discloses a game management system for managing a plurality of casino games played on a first gaming table and a second gaming table (plurality of gaming tables 64 in Fig. 9, paragraph 56) of a casino facility, the management system comprising: 
a management control device (12 in Fig. 1), 
wherein the management control device is configured to: 
determine a respective bet amount (paragraphs 55, 59-60, 95, 122-125, 138) for each of a plurality of player positions (180 in Fig. 15, paragraphs 115-116, 118) of the first gaming table based on positions (paragraphs 115-116, 118), types (value, color of chip, paragraphs 163, 167), and numbers of bet gaming tokens (amount of wagering chips, paragraph 167);
determine a number of players participating in one of the casino games played on the first gaming table (table occupancy based on the number of player betting seated at the gaming table; paragraphs, 45, 59-61, 70, 74-81, 116-117, 120); and 
determine a recommended value of a minimum bet amount for the gaming tables (Based on the various metrics, perform a corrective action, the corrective action being recommending a minimum bet amount for the table; paragraphs 13-14, 43, 79, 131, 133, 162).

George discloses the claimed invention as discussed above but fails to explicitly teach that the recommended a minimum bet amount for the second gaming table based on the information on the determined respective bet amounts and/or the determined number of players in the players participating at the first gaming table. Nevertheless, it is implied or at least would have been obvious to one of ordinary skilled in the art as discussed below.
It is noted that Applicant’s specification does not explicitly disclose that a recommended minimum wager value for the second table is recommended based on the information determined at the first table. However, this claim limitation is implied or suggested by the Applicant's specification since Applicant’s specification discloses that the tables in casino facility is managed and the recommended value of the minimum bets amounts for each gaming table is determined (Applicant’s specification paragraphs 18-21). Similarly, George discloses a plurality of gaming tables are observed (paragraph 56) in an observation area (56 in Fig. 9, paragraph 77), and recommends minimum wager amount for each of the tables (Yield Management software shows information for all the tables including recommendations for minimum wager; paragraphs 133-135)) in the observation area (paragraphs 77, 79). George discloses that various metrics are recorded including bets/wager placed, (paragraphs 55, 59, 140) and gaming table occupancy/number of players in the table (paragraphs 60, 74-75, 140, 145, 162) of the observed area. George discloses that based on the various metrics, a corrective action is performed, the corrective action being recommending a minimum bet amount for the table (paragraphs 13-14, 43, 79, 131, 133, 162). Therefore, similarly to Applicant’s invention, George implicitly discloses that that a minimum bet amount for a second gaming table is recommended based on a plurality of gaming tables which includes the first gaming table.
In addition, Applicant's specification (Applicant’s specification paragraphs 181, 183) discloses recommending opening a new table (interpreted as the second gaming table) with a recommended minimum bet amount based on information of a gaming table. Similarly, George discloses that based on a first gaming table, a corrective action of recommending to open a new table is provided (paragraph 133). George discloses, “For example, if there were several $100 Blackjack tables showing a +10% occupancy for an extended period of time, it would make sense to open more” (paragraph 135). Therefore, it is implied that George teaches generating a recommendation to open second table a set a minimum wager to $100 for the second table based on the first gaming table.
Alternatively, in an analogous art to monitoring table games Gururajan’007 discloses a system for monitoring a gaming tables to providing recommendation including changing the minimum bet of gaming table. Gururajan’007 discloses that bet amount and/or the number of player participating at a first gaming table is used recommend a minimum bet value amount for a second gaming table (Recommending creating a table with a minimum wager amount or converting some table to a particular minimum wager amount based on the occupancy; paragraphs 45-51). Gururajan’007 discloses that the management recommendation process identifies a situation to an area with a plurality of tables and provide recommendation by using proximity as a criteria (paragraph 47). For example, "Occupancy for $25 players on the BJ games is too high and has been for at least 1 hour and 12 minutes. Convert 1 BJ game table to $25 minimum bet. Suggested Options: BJ 3 or BJ 5" (paragraph 48). Therefore, the system recommends changing the minimum wagering value a second gaming table (table BJ3 or BJ5) to a minimum bet amount value of $25 based on the occupancy of the first gaming table have $25 players and high occupancy. Furthermore, using information from another gaming table or a plurality for gaming tables to provide a recommendation for the second gaming table ensures that the recommendation follows business rules recommendation and also ensure that new recommendations do not violate these business rules (paragraphs 49, 53). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify George’s invention and recommend a minimum bet amount for the second gaming table based on the information on the determined respective bet amounts and/or the determined number of players in the players participating at the first gaming table in order to provide the predictable result of providing a recommendation at addresses a situation to an area with a plurality of tables and follow business rules.

22. George discloses the game management system according to claim 21, wherein the management control device is configured to determine, respectively for each of the player positions, a respective transition of the respective bet amount over the plurality of casino games (For each seat, amount of time, number of hands, wager count play percentage; paragraph 140. Seating positions are monitored; paragraphs 45, 70, and 74. Player games stats are monitored; paragraphs 74, 121-124).

23. George discloses the game management system according to claim 22, further comprising: a game result determination device, wherein: the game result determination device is configured to determine respective results of the games; and the management control device is configured to determine, respectively for each of the player positions, a win, a loss, an income, and an expenditure at the respective player position based on the bet amount determined for the respective player position and on the respective results of the games determined by the game result determination device (win/loss, revenue, profit stats for the positions monitored, paragraphs 45, 112-125, 147, 149). 

24. George discloses the game management system according to claim 23, wherein the management control device is configured to determine the recommended value of the minimum bet amount (Based on the various metrics, perform a corrective action, the corrective action being recommending a minimum bet amount for the table; paragraphs 13-14, 43, 71, 79, 131, 133, 162) based on the determined respective transitions or based on respective transitions of the income and expenditure at the player positions (The claim limitation of “transitions of income and expenditure” is interpreted as the profit and cost over a plurality/transitions of games. George discloses that the metric can include income and expenditure or profit and cost; paragraphs 135, 147-149, 155).

25. George discloses the game management system according to claim 21, wherein the management control device is configured to determine a respective congestion degree of each of a plurality of areas within the casino facility based on the determined number of players, and determine the recommended value of the minimum bet amount respectively for each of a plurality of gaming tables of each of the areas depending on the respective congestion degree of the respective area (Based on the various metrics, perform a corrective action, the corrective action being recommending a minimum bet amount for the table; paragraphs 13-14, 43, 71, 79, 131, 133, 162. The metrics can be congestion or occupancy based on the number of players in the table; paragraphs, 45, 59-60, 70, 74-81, 116-117, 120.).

30. George discloses the game management system according to claim 21, but fails to teach that the at least one processor is configured to increase the recommended value of the minimum bet amount when at least a threshold percentage of the players bet an amount equal to or more than a predefined ratio with respect to the minimum bet amount previously set for the gaming table. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. George discloses that based on various metrics, the system performs a corrective action, the corrective action being recommending a minimum bet amount for the table (paragraphs 13-14, 43, 71, 77, 79, 131, 133, 162). George discloses that the metrics can be bet/wagered placed (paragraphs 59), wagers of each hand and for each seat (paragraphs 138-141) and based on historical trends (paragraphs 17, 24, 44, 77, 131). The percentage of players betting an amount equal to or more than a predefined ratio with respect to the minimum bet amount previously set for the gaming table is a historical wagering trend. It would have been obvious to one of ordinary skilled in the art and modify George’s system to recommended value of the minimum bet amount when at least a threshold percentage of the players bet an amount equal to or more than a predefined ratio with respect to the minimum bet amount previously set for the gaming table since George discloses that the recommendation is based on a historical wager trend.

33. George discloses the game management system as discussed but fails to teach that the management control device is configured to manage a number of dealers and determine whether or not to newly open another gaming table based on the number of dealers under management.  However, George discloses that based on the various metrics, the system perform a corrective action (paragraphs 13-14, 43,). The corrective action can be recommending opening another gaming table (paragraphs 46, 77, 117, 121, 131) or closing a table (paragraphs 77, 117, 121, 131). The management control device also factors in employee information and operating costs (i.e. cost to open a table base on employee wages, paragraphs 147-148, and 161). The number of dealers under management is a type of metric related employee information and operating costs. It would have been obvious to one of ordinary skilled in the art before the effective filing date to determine whether or not to newly open another gaming table based on the number of dealers under management since George discloses that the corrective measure of opening or closing a gaming table can be based on various metrics and related employee information and operating costs.

34. George discloses the game management system according to claim 21 wherein the management control device is configured to change the minimum bet amount for the first gaming table (Based on the various metrics, perform a corrective action, the corrective action being recommending a minimum bet amount for the table; paragraphs 13-14, 43, 71, 79, 131, 133, 162) and open another gaming table (paragraphs 46, 77, 117, 121, 131). However, George fails to teach change the minimum bet amount for the first gaming table in response to an opening of another gaming table. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. George discloses that multiple tables are observed (paragraphs 76). When opening a second gaming table, that may lead to a corrective action, the corrective action being recommending a minimum bet amount for the table; paragraphs 13-14, 43, 71, 79, 131, 133, 162). More specifically, when a second gaming table is open, there will be less occupancy per table.  George discloses that when the table occupancy is low, a corrective action of lowering a minim table occurs (paragraph 77, 79). This will encourage more players to play at the table and increase casino profit. Therefore, it is implied or at least would have been obvious to change the minimum bet amount for the first gaming table in response to an opening of another gaming table in order to adjust for the additional gaming table and player occupancy.

35. George discloses the game management system according to claim 21, wherein the management control device is configured to determine the recommended value of the minimum bet amount respectively for each of a plurality of gaming tables so as to increase a profit ratio relative to sales (corrective action of recommending changing the minimum bet may be based on profit and profit; paragraphs 49, 149, 155).

36. George discloses the game management system according claim 21, wherein the management control device is configured to determine the recommended value of the minimum bet amount respectively for each of a plurality of gaming tables so as to increase a number of the plurality of casino games per unit time or an average value of respective total bet amounts per game (based on games played per hour, wager amount, paragraphs 60, 74, 117-125).

37. George discloses the game management system according to claim 21, wherein the management control device is configured to: determine a respective total bet amount of each of the players, respectively for each of the games and/or for each of a plurality of predetermined times or periods for each of a plurality of gaming tables including the first gaming table (player win/loss stat is a determination of total bet for each game, paragraphs 123-125); and determine the recommended value of the minimum bet amount for each of the plurality of gaming tables (George discloses that multiple tables are observed, paragraphs 76, and therefore will provide a corrective action of recommending min bet in necessary.). 

38. George discloses the game management system according to claim 21, wherein the management control device is configured to: manage a plurality of gaming tables including the first gaming table (George discloses that multiple tables are observed, paragraphs 76); 
for each of the plurality of gaming tables, determine a respective total bet amount of each of the players, respectively for each of the games played on the respective gaming table and/or for each of a plurality of predetermined times or periods (player win/loss stat is a determination of total bet for each game, paragraphs 123-125); and determine different recommended values of the minimum bet amount for each of the plurality of gaming tables (Based on the various metrics, perform a corrective action, the corrective action being recommending a minimum bet amount for the table; paragraphs 13-14, 43, 71, 79, 131, 133, 162. Each table is monitored individually, paragraphs 76; Figs. 17-20).  

39. George discloses the game management system according claim 21, wherein the management control device is configured to: manage a plurality of gaming tables including the first gaming table (George discloses that multiple tables are observed, paragraphs 76); 
for each of the plurality of gaming tables, determine a total bet amount of each of the players for each of the games played on the respective gaming table and/or for each of a plurality of predetermined times or periods (player win/loss stat is a determination of total bet for each game, paragraphs 123-125); and 
determine the recommended value of the minimum bet amount for a newly opened gaming table (This inherent since each table is monitored individually, paragraphs 76; Figs. 17-20).  

40. George discloses the game management system according to claim 21, wherein the management control device is configured to: manage a plurality of gaming tables including the first gaming table (George discloses that multiple tables are observed, paragraphs 76); for each of the plurality of gaming tables respectively, determine information including the number of the players, the bet amount, or a concentration or dispersion of the number of players; and determine the recommended value of the minimum bet amount for each of the gaming tables based on the information (see claim 21). 

41. George discloses the game management system according to claim 21, wherein the number of players is determined based on an identification of the players using a facial image (facial recognition, paragraphs 8, 40, 163).

42. George discloses the game management system according to claim 21, wherein the number of players is determined based on an identification of respective membership cards of the players (player tracking card, using in player tracking system for table game accounting and management, paragraphs 84-85, 88).

43. George discloses the game management system according to claim 21, wherein the number of players is determined based on information of bet gaming tokens (The system may also determine a number of players playing at the table game based on the number of triggering conditions being detected within each event selection area, paragraphs 45. The triggering condition may be a change in an image characteristic within a corresponding event area or a change in state such as an object entering the video image within the event area; paragraph 68-69, 73-74. George discloses that the objects entering an event area can be chips at the betting area; paragraphs 40-41, 59, 115-116, 163-168, 171, 181, 187. Therefore, the system determines a number of players playing at the table game based on the information that chips/gaming tokens are wagered at the player positions.).

44. George discloses the game management system according to claim 21, wherein the number of players is determined based on information of positions of bet gaming tokens (The system may also determine a number of players playing at the table game based on the number of triggering conditions being detected within each event selection area, paragraphs 45. The triggering condition may be a change in an image characteristic within a corresponding event area or a change in state such as an object entering the video image within the event area; paragraph 68-69, 73-74. George discloses that the objects entering an event area can be chips at the betting area; paragraphs 40-41, 59, 115-116, 163-168, 171, 181, 187. Therefore, the system determines a number of players playing at the table game based on the information that chips/gaming tokens are wagered at the player positions.).

45. George discloses the game management system according to claim 21, wherein the management control device is configured to obtain information regarding the positions, types, and numbers of the bet gaming tokens (see claim 21) and to determine the number of the players using input from a same detector (video camera to detect object including casino chips, and identify individuals; paragraphs 4).

Claims 26-29, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over George (US 2015/0199872) in view of Gururajan’007 (US 2011/0118007) as applied to claim 21, 25 above, and further in view of Gururajan’537 (US 2012/039537).

26. George discloses the game management system according to claim 25 as discussed above but fails to teach that the management control device is configured to determine the recommended value of the minimum bet amount divided into a plurality of stages based on the determined number of players and based on a lowest amount among the bet amounts at each player position or an average of the determined bet amounts. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to monitoring table games Gururajan’537 discloses a system for monitoring a gaming tables to providing recommendation including changing the minimum bet of gaming table (abstract, paragraphs 8). Gururajan’537 discloses a management control device (30 in Fig. 1), the management control device is configured to determine the recommended value of the minimum bet amount divided into a plurality of stages (Manage and recommend minimum wager/price change for that hour, paragraphs 64, 82. The management control device provides the information in a plurality of stages or at different stages, i.e. by the hour; paragraphs 73-97, Figs. 3-7) based on the determined number of players (based on occupancy level, number of players, paragraphs 68, 79) and based on a lowest amount among the bet amounts at each player position or an average of the determined bet amounts (average wager, paragraphs 63, 82). It would have been obvious to one of ordinary skilled in the art to modify George’s system and determine the recommended value of minimum bet amount divided into a plurality of stages based on the determined number of players and based on a lowest amount among the bet amounts at each player position or an average of the determined bet amounts in order to provide the predictable result of maximizing casino profit. 

27. George discloses the claimed invention but fails to teach that the management control device is configured to determine a number of gaming tables that are opened in the casino facility, and determine a recommended number of gaming tables to be opened in the areas depending on the congestion degrees of the areas. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to monitoring table games Gururajan’537 discloses a system for monitoring a gaming tables to providing recommendation including changing the minimum bet of gaming table (abstract, paragraphs 8). Gururajan’537 discloses a management control device (30 in Fig. 1), the management control device is configured to determine a number of gaming tables that are opened in the casino facility, and determine a recommended number of gaming tables to be opened in the areas depending on the congestion degrees of the areas (See specially paragraph 54 and paragraphs 64, 73-74, 82, 91-93, 100-103).  It would have been obvious to one of ordinary skilled in the art to modify George’s system and determine a recommended number of gaming tables to be opened in the areas depending on the congestion degrees of the areas in order to provide the predictable result of maximizing casino profit.

28. George in view of Gururajan’537 discloses the game management system according to claim 27, wherein the management control device includes a function of recording the transition of the congestion degree, and determining the recommended number of gaming tables to be opened in each area on the basis of the recorded information on the transition (Gururajan’537 discloses recording the transition or recording in real time and displaying hourly, occupancy and recommended number of tables; paragraphs 11, 54, 64, 68, 73-97, 100-103). It would have been obvious to one of ordinary skilled in the art to modify George’s system and determine the recommended number of gaming tables to be opened in each area on the basis of the recorded information on the transition in order to provide the predictable result of maximizing casino profit.

29. George in view of Gururajan’537 discloses the game management system according to claim 27, further comprising: a player identification unit by which the management control device is configured to obtain identifications of the players participating in the game on the first gaming table (George discloses a player identification unit to obtain identifications of the players; paragraphs 8, 18-21, 40, 163), wherein the management control device is configured to associate information of each of the identified players with respective bet amounts of each of the player positions, store the data of the association in a database (George, paragraphs 18-21, 40, 163-165), and determine the recommended number of gaming tables to be opened in the areas based on respective past bet tendencies of the players (George discloses corrective action can be recommending  opening another gaming table for play based metrics such as historic trends/bet tendencies metrics, paragraphs 17, 24, 44, 46, 49, 61, 77, 117, 121, 131, 133). Gururajan’537 also discloses determining the recommended number of gaming tables to be opened in the areas based on respective past bet tendencies of the players (paragraphs 11, 54, 64, 68, 73-97, 100-103).

31. George discloses the game management system according to claim 21, wherein the management control device is configured to determine whether to open a new gaming table (paragraphs 46, 77, 117, 121, 31) but fails to teach that the management control device is configured to determine a minimum bet amount of the newly opened gaming table based on a minimum bet amount determined for the first gaming table, which is around the newly opened gaming table.  Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to monitoring table games Gururajan’537 discloses a system for monitoring a gaming tables to providing recommendation including changing the minimum bet of gaming table (abstract, paragraphs 8). Gururajan’537 discloses the system recommends opening a new table (the ideal number of open tables, paragraphs 74, 82, 84) and the minimum bet amount of the table (price changes for the table at that hour; paragraphs 82; indicating of unmet demand, betting minimum opportunities, paragraphs 86, 108). It would have been obvious to one of ordinary skilled in the art to modify George’s system and determine a minimum bet amount of the newly opened gaming table based on a minimum bet amount determined for the first gaming table, which is around the newly opened gaming table in order to increase casino profit.

32. George in view of Gururajan’537 discloses the game management system according to claim 21, wherein the management control device is configured to determine a minimum bet amount of a newly opened gaming table based on bet amounts determined for the first gaming table, which is around the newly opened gaming table (see claim 31 above).

Response to Arguments
Applicant’s arguments with respect to claims 21-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

35 USC 101
Applicant argues that claim 21 amounts to significantly more than a judicial exception because the ordered combination of technical components provide a solution that overcomes existing problems in the field. Applicant argues that the specification describes a game management system for efficient operation of the gaming table by determining the value of the minimum bet amount based on one or more additional factors such as transition of bet amounts at each player position, a transition of income and expenditure at each player position, or a congestion degree of one or more areas within the casino facility. Applicant argues that one of ordinary skill in the art would recognize that that the order of the steps (e.g. generation of the sensor data, transmission of output data associated with a recommended value of the minimum bet amount for a game at a gaming table of the plurality of gaming tables, and display of the recommended value) that addresses the technical problem associated with associated with inefficient management of gaming tables.
However, the claim do not claim any ordered combination of technical components. The claim does not claim an ordered steps with technical components. The only component is a generic computer (management control device) programmed to implement the abstract idea. The steps the management control device is configured to perform are abstract ideas. The step of determining bet amount, number of player and a recommend value of a minimum bet amount are abstract ideas of organizing human activity and performing a mental process. In other words, Applicant is arguing that the claim provides a useful solution in operating a casino by setting a minimum wager for gaming tables based on various game factors to help revenue and congestion. However, the abstract idea of organizing human activity and performing a mental process may provide a useful solution. For example, a fundamental economic principle including hedging, insurance mitigating risk, commercial or legal interactions, advertising marketing sale activities, or managing gaming rules all provide a useful solution that my help customers or the business. A mental process can also be an evaluation, observation or judgement that may provide a useful solution to a problem. Similarly steps of determining a bet amount, a number of players and a recommend value of a minimum wager may be useful in operating a casino. However, the claim limitations recommending a minimum bet amount is a management of a game and not a solution to a technical problem, function of a computer or a technical field.

Prior Art rejection
New grounds of rejection has been made to address the amended limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715